IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DONALD WILLIAMS,                         : No. 14 EM 2019
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
                                         :
                   Respondent            :


                                   ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2019, the Petition for Writ of Mandamus is

DENIED.